Name: COMMISSION REGULATION (EEC) No 1592/93 of 22 June 1993 determining the conditions for the entitlement of vodka falling within CN codes 2208 90 31 and 2208 90 53, imported into the Community, to the tariff concessions provided for in the arrangement between the European Economic Community and the Kingdom of Sweden on trade in spirituous beverages
 Type: Regulation
 Subject Matter: European construction;  international trade;  tariff policy;  Europe;  documentation;  beverages and sugar
 Date Published: nan

 25. 6. 93 Official Journal of the European Communities No L 153/11 COMMISSION REGULATION (EEC) No 1592/93 of 22 June 1993 determining the conditions for the entitlement of vodka falling within CN codes 2208 90 31 and 2208 90 53, imported into the Community, to the tariff concessions provided for in the arrangement between the European Economic Community and the Kingdom of Sweden on trade in spirituous beverages form shall be printed and completed in one of the official languages of the European Economic Community. The size of the form shall be 210 x 297 mm. The paper used shall be white, dressed for writing purposes and weighing at least 40 g/m2. The form shall have a yellow border of a width of approximately 3 mm. 2. The form shall be completed by typewriter or by hand. In the latter case, it must be completed in ink and in block capitals. 3. Each certificate shall bear and individual serial number given by the issuing body. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 1001 /93 (2), and in particular Article 11 thereof, Whereas the arrangement between the European Economic Community and the Kingdom of Sweden on trade in spirituous beverages provides for tariff conces ­ sions on imports into the Community of vodka falling within HS heading ex 2208 90 originating in Sweden and accompanied by an approved certificate of authenti ­ city (3); Whereas the form of that certificate and the conditions for its use should be specified ; whereas the appointment of the issuing body should therefore be subject to certain rules so that the Community can be sure that the condi ­ tions for the issue of certificates have been met ; Whereas the measures for which this Regulation provides are in accordance with the opinion of the Nomenclature Committee, Article 3 1 . The certificate shall be presented to the customs authorities of the importing Member State within six months of its date of issue, together with the goods to which it refers . 2. If, however, in the period from 16 April to 31 October 1993 , a certificate cannot, for properly substantiated reasons, be presented along with the goods to which it refers, it may be presented retrospectively until 31 December 1993 . HAS ADOPTED THIS REGULATION : Article 1 Imports into the Community of vodka falling within CN codes 2208 90 31 and 2208 90 53 shall be entitled to the tariff concessions provided for in the arrangement between the European Economic Community and the Kingdom of Sweden on trade in spirituous beverages subject to the presentation of a certificate of authenticity meeting the specifications of this Regulation. Article 4 1 . A certificate shall be valid only if duly authenticated by the issuing body named in Annex II . 2. A duly authenticated certificate is one showing the place and date of issue and bearing the stamp of the issuing body and the signature of the person or persons authorized to sign it. 3 . The Kingdom of Sweden shall send the Commis ­ sion of the European Communites specimens of the stamps used by its issuing body. The Commission shall forward this information to the customs authorities of the Member States . Article 5 1 . An issuing body may be listed in Annex II only if : (a) it is recognized as such by the competent authorities of the Kingdom of Sweden ; (b) it undertakes to verify the particulars entered on certi ­ ficates : Article 2 1 . The certificate of authenticity shall be drawn up on a form matching the specimen contained in Annex I. The (') OJ No L 256, 7. 9 . 1987, p. 1 . O OJ No L 104, 29. 4. 1993, p. 28 . O OJ No L 109, 1 . 5 . 1993, p. 70. No L 153/ 12 Official Journal of the European Communities 25. 6 . 93 (c) it undertakes to provide the Commission and Member States on request with all information relevant to an assessment of the particulars entered on certificates . 2 . Annex II shall be revised if the condition specified in paragraph 1 (a) is no longer satisfied or if an issuing body does not fulfil all of the obligations which it has undertaken. Article 6 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. It shall be applicable from 16 April 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1993 . For the Commission Christiane SCRIVENER Member of the Commission ANNEX I 1 . Exporter ! : ARRANGEMENT EEC-SWEDEN CERTIFICATE OF AUTHENTICITY FOR SWEDISH VODKA No Original 2 . Consignee 3 . Issuing body 4. Means of transport 5 . Marks and numbers  Number and kind of packages  Description of goods 6 . Commodity code 7 . Gross mass (kg ) 8. Net mass (kg) 9. Quantity ( litres) 10. Remarks NOTE This certificate must be presented to the Customs authorities in the importing Member State within six months from the date of its issue together with the goods to which it refers . 11 . CERTIFICATION This is to certify that the vodka described above originates in Sweden, has an alcoholic strenght of 60% vol . or less and is obtained exclusi ­ vely by distillation of fermented mash of cereals. It complies also with any provisions applicable in the Community or its Member States. 12 . FOR COMPETENT AUTHORITIES IN THE COMMUNITY Place and date : Signature and name of authorized person : No L 153/14 Official Journal of the European Communities 25. 6 . 93 ANNEX II Issuing authority Exporting country Name Place where established Sweden V&amp;S Vin &amp; Sprit AB FormansvÃ ¤gen 19, Ã rstadal 117 43 Stockholm